SUBLICENSE AGREEMENT

 

This Sublicense Agreement (“Agreement”), effective as of the date of last
signature below (the “Effective Date”), is by and between Nanobeak, Inc. a
California corporation having its principal place of business at 575 Madison
Avenue, 10th Floor, New York, NY 10022 (“Nanobeak”) and Vantage Health, a Nevada
corporation, with a place of business at 401 Warren Street, Suite 200, Redwood
City, CA 94063 (“VNTH”).

 

WHEREAS, Nanobeak and the National Aeronautics and Space Administration (“NASA”)
entered into that certain License Agreement, dated December 31, 2013 (the
“License Agreement”), pursuant to which NASA granted to Nanobeak rights to
practice under certain patents and patent applications controlled by NASA;

 

WHEREAS, VNTH is developing personalized and point-of-care screening using
applications based upon chemical sensing residing within a small device attached
to a smartphone and desires to sublicense certain of the rights granted to
Nanobeak under the License Agreement; and

 

WHEREAS, Nanobeak has agreed to license such rights to VNTH subject to and on
the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Nanobeak and VNTH hereby agree as follows:

 

1.                  License Agreement. Nanobeak has provided VNTH with a true
and complete copy of the License Agreement, and VNTH acknowledges receipt
thereof. Terms used in all capitalized letters in this Agreement that are not
otherwise defined herein shall have the meanings given to such terms in the
License Agreement.

2.                  Sublicense.

2.1.            Nanobeak hereby grants to VNTH a terminable, royalty-bearing,
non-exclusive sublicense to practice, i.e., to make, have made, use, offer to
sell, sell, transfer, or dispose of, the LICENSED INVENTION in accordance with
the LICENSED AREA and the VNTH Field of Use. As used in this Agreement, “VNTH
Field of Use” means the portion of the LICENSED FIELD OF USE that relates to
disease detection. VNTH acknowledges that this sublicense is subject to NASA’s
reserved rights set forth in Section 2.4 of the License Agreement.

2.2.            In the event that, subsequent to the Effective Date, NASA and
Nanobeak expand the scope of the license or enter into any subsequent agreement
a contemplated under Section 2.2 of the License Agreement, the parties will
amend this Agreement accordingly.

2.3.            VNTH may grant further sublicenses of the rights granted
hereunder, however, any such sublicense will be subject to NASA’s approval and
the other rights of NASA set forth in Article III of the License Agreement.

 

 



2.4.            VNTH shall be bound by, and shall comply with, Articles V, VI,
VIII, IX, X, XI, XII, XIII, XVII and XIV and Section 9.11 of the License
Agreement as if “LICENSEE” under the Agreement to the extent that such Articles
and Section apply to the rights granted to VNTH under this Agreement; however,
any reports or notices required to be provided to NASA under any of the
foregoing shall be provided by VNTH to Nanobeak, and Nanobeak shall be
responsible for providing the required reports or notices to NASA.

3.                  Royalties and Payments.

3.1.            VNTH agrees to pay Nanobeak a running royalty of the NET SALES
OF ROYALTY-BASE PRODUCTS AND PROCESSES for each ACCOUNTING PERIOD. The amount
royalty rate shall be the same royalty rate as that required to be paid by
Nanobeak pursuant to Section 7.2 of the License Agreement.

3.2.            VNTH agrees to pay Nanobeak minimum royalties in the same amount
and at the same times as the minimum royalties payable by Nanobeak pursuant to
Section 7.3 of the License Agreement.

3.3.            Sections 7.4 – 7.7 (inclusive) of the License Agreement shall
apply to this Agreement in the same manner as they apply to the License
Agreement, mutatis mutandis.

3.4.            VNTH shall be responsible for payment of any interest,
penalties, administrative costs, costs of collection and any associated
reasonable attorney fees assessed by NASA pursuant to Section 7.8 of the License
Agreement that result from payments that are not timely paid by VNTH.

4.                  Term and Termination.

4.1.            This Agreement shall commence on the Effective Date and shall
continue until the earlier of (a) expiration or termination of the License
Agreement or (b) termination of this Agreement as set forth in Section 4.2 of
this Agreement.

4.2.            VNTH may terminate this Agreement on the same grounds and in the
same manner in which LICENSEE may terminate the License Agreement under Section
19.2 and 19.3. Nanobeak may terminate this Agreement on the same grounds and in
the same manner in which LICENSOR may terminate the License Agreement under
Section 19.2, 19.4 and 19.5.

4.3.            Nanobeak may not terminate the License Agreement pursuant to
Section 19.3 of the License Agreement without VNTH’s prior written consent, not
to be unreasonably withheld, conditioned or delayed. VNTH may not withhold such
consent in the event that it is not exercising, and does not within the
immediately following six (6) month period have bona fide plans to exercise, the
rights granted under this Agreement.

5.                  Applicability of Certain Articles and Sections of the
License Agreement. Articles XVI, XVIII, XX – XXVII (inclusive) and Section 19.1
of the License Agreement shall apply to this Agreement in the same manner as
they apply to the License Agreement, mutatis mutandis.

2

 



IN WITNESS WHEREOF, Nanobeak and VNTH have caused this Agreement to be executed
by their duly authorized representatives on the dates set forth below.

 

NANOBEAK, INC.

 

By: /s/ Jeremy Barbera

Name: Jeremy Barbera

Title: Chief Executive Officer

Date: February 20, 2014

VANTAGE HEALTH

 

By: /s/ Jeremy Barbera

Name: Jeremy Barbera

Title: Chief Executive Officer

Date: February 20, 2014

 



3

 

